DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “beam emitter” in claim 13, the function being for forming the at least one produced beam. This element is a plurality of optical elements, such as lenses, diffractive optical elements, holographic optical elements on page 2, lines 1-16, modifiable and non-modifiable optical/lens element on page 4, lines 14-15, liquid lens page 9, lines 18-21, page 10, lines 20-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 13, the limitation “variable manner” is indefinite. The language “manner” leaves the claim without clearly pointing to the what is providing the variable aspect of the produced beam or what the variable aspect of the beam is. The limitation could be drawn to wavelength, amplitude, frequency, direction, the variable manner could be anything. Also, it is unclear if the beam emitter provides this variable manner, since the claim does state the beam emitter is forming the produced beam, but later the claim just states the beam is formable in a variable manner. It is unclear as to what the Applicant’s intentions are in the claim. For examining purposes the claim will be understood with the broadest reasonable interpretation. The produced beam is variable and formed by the beam emitter. 
Claims 14-24 are rejected because of their dependency on claim 13.
In regards to claim 15, the limitation “radially variable manner” is indefinite. The language “manner” is unclear as to how the beam is radially variable or what this is supposed to mean. For examining purposes the claim will be understood with the broadest reasonable interpretation.
In regards to claim 16, the limitation “axially variable manner” is indefinite. The language “manner” is unclear as to how the beam is axially variable or what this is supposed to mean. For examining purposes the claim will be understood with the broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16, 18, 20, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2009204691) in view of van den Heuvel et al. (EP 2362237).
Re claim 13: Kato teaches a lidar device for scanning solid angles with at least one beam (paragraph 7 and 8, fig. 1-5), comprising: at least one beam source (18) for producing at least one beam (see fig. 1-5); at least one beam emitter (16) for forming the at least one produced beam (paragraph 20 and 21, see fig. 1 and 2); and a beam collector (24) for receiving at least one beam reflected by an object (paragraph 38) and for deflecting the at least one reflected beam onto a detector (22) (paragraph 38, the lens directs/deflects light toward the detector 22); wherein the at least one produced beam is formable in a variable manner (paragraph 20 and 21, see fig. 1 and 2), but does not specifically teach the at least one beam source is horizontally rotatable and the beam collector horizontally rotatable. Van den Heuvel teaches at least one beam source (22) is horizontally rotatable and a  beam collector (260) horizontally rotatable (paragraph 11, azimuth rotation/horizontal rotation with element 200, rotates both 22 and 26 in a horizontal direction, see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a horizontal rotation similar to van den Heuvel with the system of Kato in order to cover more area around the lidar device providing for a larger region to detect objects within. 
Re claim 14: Kato as modified by van den Heuvel teaches the lidar device, wherein the beam source (Kato, 18) includes individual emitters (Kato, 40) and is configured to produce at least two beams having an angular offset or a local offset vertically to one another (Kato, see fig. 4, paragraphs 29-34).
Re claim 15: Kato as modified by van den Heuvel teaches the lidar device, wherein the at least one produced beam is focusable in a radially variable manner (Kato, paragraph 26, fig. 3, van den Heuvel, paragraph 12, fig. 2).
Re claim 16: Kato as modified by van den Heuvel teaches the lidar device, wherein the at least one produced beam is focusable in an axially variable manner (Kato, paragraph 36, fig. 5, van den Heuvel, paragraph 36).
Re claim 18: Kato as modified by van den Heuvel teaches the lidar device, wherein the at least one produced beam is variably formable as a function of a rotational position of the beam source (van den Heuvel, paragraphs 30 and 31).
Re claim 20: Kato as modified by van den Heuvel teaches the lidar device, wherein the beam source is configured to produce at least one beam having an angular offset or a local offset as a function of a rotational position of the beam source (van den Heuvel, paragraphs 30 and 31, Kato, paragraphs 33-36).
Re claim 21: Kato teaches at least one beam emitter (16) for forming the at least one produced beam (paragraph 20 and 21, see fig. 1 and 2), but does not specifically teach wherein the beam emitter includes at least one passive optical element. Van den Heuvel teaches wherein a beam emitter (240/242/40) includes at least one passive optical element (paragraph 12, 22, 23 and 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include at least one passive optical element similar to van den Heuvel in order to have an asymmetric beam to compensate for distance differences between different points on a surface providing for a more accurate detection of object surfaces in a region.
Re claim 24: Kato as modified by van den Heuvel teaches the lidar device, wherein the beam emitter (Kato, 16) includes at least one modifiable optical system (Kato, paragraph 20 and 21, see fig. 1 and 2).

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2009204691) as modified by van den Heuvel et al. (EP 2362237) as applied to claim 13 above, and further in view of Holz (US 20150253428).
Re claim 17: Kato as modified by van den Heuvel teaches the lidar device, wherein the at least one produced beam is variably formable as a function of a rotational position of the beam source (van den Heuvel, paragraphs 30 and 31), but does not specifically teach wherein the at least one produced beam is variably formable as a function of time. Holz teaches at least one produced beam is variably formable as a function of time (paragraph 8). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to produce the beam that is variably formable as a function of time similar to Holz with the device of Kato as modified by van den Heuvel in order to illuminate specific regions in different directions at different times providing for a device to detect objects in a plurality of different regions at desired timings. 
Re claim 19: Kato as modified by van den Heuvel teaches the lidar device, wherein the beam source is configured to produce at least one beam having an angular offset or a local offset as a function of a rotational position of the beam source (van den Heuvel, paragraphs 30 and 31, Kato, paragraphs 33-36), but does not specifically teach wherein the beam source is configured to produce, as a function of time, at least one beam having an angular offset or a local offset. Holz teaches a beam source is configured to produce, as a function of time, at least one beam having an angular offset or a local offset (paragraph 8). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to produce the beam that is variably formable as a function of time similar to Holz with the device of Kato as modified by van den Heuvel in order to illuminate specific regions in different directions at different times providing for a device to detect objects in a plurality of different regions at desired timings.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2009204691) as modified by van den Heuvel et al. (EP 2362237) as applied to claim 21 above, and further in view of Kimura et al. (JP 10153653).
Re claim 22: Kato as modified by van den Heuvel teaches the beam emitter (van den Heuvel, 240/242/40) includes at least one passive optical element (van den Heuvel, paragraph 12, 22, 23 and 36) and wherein the at least one produced beam is variably formable as a function of a rotational position of the beam source (van den Heuvel, paragraphs 30 and 31), but does not specifically teach wherein the at least one produced beam is formable by the at least one passive optical element as a function of a rotational position of the beam source. Kimura teaches wherein at least one produced beam is formable by at least one passive optical element (P1-P12) as a function of a rotational position of a beam source (3) (fig. 1-3, paragraphs 10-14). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the beam as a function of a rotational position similar to Kimura with the device of Kato as modified by van den Heuvel in order to increase linearity of a scan within a region providing for more accurate scan of a desired region. 
Re claim 23: Kato as modified by van den Heuvel teaches the beam emitter (van den Heuvel, 240/242/40) includes at least one passive optical element (van den Heuvel, paragraph 12, 22, 23 and 36), but does not specifically teach wherein the at least one passive optical element includes a holographic optical element. Kimura teaches wherein at least one passive optical element (P1-P12) includes a holographic optical element (paragraph 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the passive optical element be a holographic optical element similar to Kimura with the device of Kato as modified by van den Heuvel in order to increase linearity of a scan within a region providing for more accurate scan of a desired region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878